PRICE, Presiding Judge.
The defendant was convicted of the offense of selling etc., prohibited liquors, in violation of Title 29, Section 98, Code of Alabama 1940.
The appeal is on the record proper without official report of the proceedings and evidence.
Appellant’s sole insistence of error is the refusal of the trial court to give to the jury the following charge:
“I charge you that the burden is upon the State to show the defendant guilty beyond any reasonable doubt and to the exclusion of every reasonable hypothesis.”
In the absence of the evidence, the court’s refusal to give special written charges will not be reviewed. Wilson v. State, 249 Ala. 29, 29 So.2d 294; Cobb v. City of Birmingham, 36 Ala.App. 339, 55 So.2d 752. Moreover, the requested charge is an incomplete statement of a legal principle, without any instruction as to effect upon or application to the issues. It is proper to refuse such charges. Holloway v. State, 37 Ala.App. 96, 64 So.2d 115.
The judgment is affirmed.
Affirmed.